DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 10/14/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-2, 7, and 15 have been amended. 
In view of the amendments, the Objection to the Drawings has been withdrawn.
In view of the amendment, the 35 U.S.C. 112(b) Rejection of claims 1-18 have been withdrawn.
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. The claims at issue are rejected under a new grounds of rejection in view of Boulet et al. (DE 102018116587; English Machine Translation Attached).
Re claim 1, Applicant argues (Page 12) that Tabata et al. (US 6340339) does not teach “a radially extending stationary wall that extends from the outer wall on a side of the rotor opposite the crankshaft toward the input shaft. Furthermore, Applicant argues (Page 12) that Tabata does not teach “that the front end of the input shaft is configured to be supported in an end of the crankshaft.”
Examiner respectfully disagrees.
The claim requires that the stationary wall must extend from the outer wall on a side of the rotor opposite the crankshaft. Based on broadest reasonable interpretation in light of the Specification, the “side” of the rotor opposite of the crankshaft would mean any side of the rotor that is across from crankshaft (said sides being across from crankshaft annotated in Applicant’s Fig. 1 below). Therefore, the side of the rotor in this case would be the inner radial side.

    PNG
    media_image1.png
    694
    690
    media_image1.png
    Greyscale

	Under this interpretation, Tabata would be relied on to teach (Fig. 3) a radially extending stationary wall (12) that extends from the outer wall on a side (radial inner side) of the rotor (32) opposite the crankshaft (13) toward the input shaft (23).
	Furthermore, Boulet would be relied on to teach (Fig. 1) a transmission (1) having a front end of an input shaft (6) configured to be supported in an end of the crankshaft (3).
	Therefore in view of Boulet, it would have been obvious to one skilled in the art to have modified the transmission of Tabata to have the above claimed feature, in order to center the input shaft with respect to the elements supported by the input shaft (Boulet; [0142]).
Re claim 4, Applicant argues (Page 12) that Tabata does not teach a needle bearing on the front end of the input shaft.
In view of Applicant’s argument, the Rejection of the claim is therefore withdrawn.
Re claim 7, Applicant argues (Page 13) that Tabata does not teach the retaining ring being fixed on the input shaft.
In view of Applicant’s amendment, the Rejection of claim 7 is therefore moot. 
Re claim 11, Applicant argues (Page 13-14) that in addition to Tabata not teaching the limitations of claim 1, Garcia discloses an electric motor integrated into a differential at the axle of a pure electric drive, and does not teach engine torque input. Applicant finally concludes that if the references were combined, it would not suggest the subject matter of claim 11.
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Garcia is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Garcia teaches a feature intended for cooling of a stator assembly for an electric motor.
Re claim 15, Applicant argues (Page 14) that Tabata et al. (US 6340339) does not teach “a radially extending stationary wall that extends from the outer wall on a side of the rotor opposite the crankshaft toward the input shaft.

The claim requires that the stationary wall must extend from the outer wall on a side of the rotor opposite the crankshaft. For the reasons above in claim 1, based on broadest reasonable interpretation in light of the Specification, the “side” of the rotor opposite of the crankshaft would mean any side of the rotor that is across from crankshaft (said sides being across from crankshaft annotated in Applicant’s Fig. 1 above). Therefore, the side of the rotor in this case would be the inner radial side.
Under this interpretation, Tabata would be relied on to teach (Fig. 3) a radially extending stationary wall (12) that extends from the outer wall on a side (radial inner side) of the rotor (32) opposite the crankshaft (13) toward the input shaft (23).
Therefore in view of Boulet, it would have been obvious to one skilled in the art to have modified the transmission of Tabata to have the above claimed feature, in order to center the input shaft with respect to the elements supported by the input shaft (Boulet; [0142]).
Please see the Rejection of the claims below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (US 6340339) in view of Boulet et al. (DE 102018116587; English Machine Translation Attached).
In claim 1, Tabata teaches a modular hybrid transmission (Fig. 3), comprising: a rotating assembly including: a rotor assembly (32) with a rotor (32) adapted for connection to a torque converter (49), a rotor carrier hub (radial portion of 32 connected to 31) that supports the rotor (32), and an input shaft (23), the rotor carrier hub (radial portion of 32 connected to 31) being rotationally fixed on the input shaft (23), and the input shaft (23) having a front end, a crankshaft (13), and the input shaft (23) is 
Tabata does not teach the input shaft having a front end that is configured to be supported in an end of a crankshaft.
However, Boulet teaches (Fig. 1) a transmission (1) with an input shaft (6) having a front end that is configured to be supported in an end of a crankshaft (3).
Therefore in view of Boulet, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the transmission of Tabata to have the input shaft having a front end that is configured to be supported in an end of a crankshaft, in order to help center the input shaft with respect to the elements supported by the input shaft (Boulet; [0142]).
In claim 3, Tabata as modified teaches the transmission of claim 1; furthermore Tabata teaches a damper assembly (4) that is adapted to drivingly connect the input shaft (23) to the crankshaft (14).
In claim 5, Tabata as modified teaches the transmission of claim 1; furthermore Tabata teaches a resolver rotor (25) connected to the rotor carrier hub (32) and resolver stator (29), which senses a position of the resolver rotor (25) and therefore the rotor (32), connected to the stationary wall (12).
In claim 8, Tabata as modified teaches the transmission of claim 1; furthermore Tabata teaches a P1 module adapter plate (52) and a P1 module flex plate (33) connected to the input shaft (23) and configured for connection to a torque converter (49).
.

    PNG
    media_image2.png
    344
    307
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (US 6340339), in view of Boulet et al. (DE 102018116587; English Machine Translation Attached), and further in view of Reimnitz et al. (WO 2018/113819).
In claim 2, Tabata as modified teaches the transmission of claim 1, with the exception of a seal between the stationary wall and the input shaft that separates a wet area on one side of the stationary wall from a dry area on an opposite side of the stationary wall.
However, Reimnitz teaches a transmission (Fig. 15) having a seal (100) between the stationary wall (21) and the input shaft (80) that separates a wet area on one side of the stationary wall (21) from a dry area on an opposite side of the stationary wall (21; [0236-0240]).
Therefore in view of Reimnitz, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the transmission of Tabata to have .
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (US 6340339), in view of Boulet et al. (DE 102018116587; English Machine Translation Attached), and further in view of Garcia et al. (US 2019/0054817).
In claim 11, Tabata as modified teaches the transmission of claim 1, with the exception of wherein the housing outer wall includes a cooling water port, and the cooling water port is connected to a housing pocket that extends adjacent to the stator assembly.
However, Garcia teaches a motor assembly (Fig. 2) having a housing outer wall (62) including a cooling water port (78; [0030]), and the cooling water port (78) is connected to a housing pocket (170) that extends adjacent to a stator assembly (162).
Therefore in view of Garcia, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the transmission of Tabata as modified to have the housing outer wall including a cooling water port, and the cooling water port is connected to a housing pocket that extends adjacent to the stator assembly, in order to help cool or remove heat from the transmission (Garcia; [0040]).
In claim 15, Tabata teaches a modular hybrid transmission (Fig. 3), comprising: a rotating assembly including: a rotor assembly (32) with a rotor (32) adapted for connection to a torque converter (49), a rotor carrier hub (radial portion of 32 connected to 31) that supports the rotor (32), and an input shaft (23), the rotor carrier hub (radial portion of 32 connected to 31) being rotationally fixed on the input shaft (23), and the input shaft (23) having a front end, a crankshaft (13), and the input shaft (23) is configured to be drivingly connected to the crankshaft (13; Col. 16, ln. 35-55); a housing assembly (11, 12, 34) which houses the rotating assembly (32), the housing assembly (11, 12, 34) including: a housing 
Tabata does not teach wherein the input shaft has a front end that is configured to be supported in an end of a crankshaft; and the housing outer wall includes a cooling water port, and the cooling water port is connected to a housing pocket that extends adjacent to the stator assembly.
However, Boulet teaches (Fig. 1) a transmission (1) with an input shaft (6) having a front end that is configured to be supported in an end of a crankshaft (3).
Therefore in view of Boulet, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the transmission of Tabata to have the input shaft having a front end that is configured to be supported in an end of a crankshaft, in order to help center the input shaft with respect to the elements supported by the input shaft (Boulet; [0142]).
Tabata as modified still does not teach wherein the housing outer wall includes a cooling water port, and the cooling water port is connected to a housing pocket that extends adjacent to the stator assembly.
However, Garcia teaches a motor assembly (Fig. 2) having a housing outer wall (62) including a cooling water port (78; [0030]), and the cooling water port (78) is connected to a housing pocket (170) that extends adjacent to the stator assembly (162).
Therefore in view of Garcia, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the transmission of Tabata as modified to have the housing outer wall including a cooling water port, and the cooling water port is connected to a housing pocket that extends adjacent to the stator assembly, in order to help cool or remove heat from the transmission (Garcia; [0040]).
Allowable Subject Matter
Claims 4, 6-7, 9, 12-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 4: “a needle bearing on a front end of the input shaft”
Claim 6: “wherein the resolver rotor is connected to an ID of the rotor carrier hub with a pressed in ring.”
Claim 7: “a retainer ring fixed on the input shaft that holds the radial ball bearing in place.”
Claim 9: “wherein the P1 module flex plate is connected to a splined flange that is retained to the input shaft with a retaining ring.”
Claim 16: “a cooling oil port in the housing outer wall, a plate connected to the stationary wall to define a cooling oil channel in communication with the cooling oil port, and orifices defined in the stationary wall adjacent to windings of the stator assembly that are configured to spray cooling oil on the stator windings on a transmission side.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Satyaseelan et al. (US 2019/0128394) teaches a hybrid module having a rotor assembly having a rotor hub with a bearing supported against a stationary wall, the stationary wall supported to an input shaft, the stationary wall radially extending from an outer wall.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832